Citation Nr: 1728389	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-19 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to restoration of a 100 percent rating for prostate cancer status post prostatectomy, from June 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to February 1971

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which the RO reduced the rating for prostate cancer status post prostatectomy from 100 percent to 40 percent, effective June 1, 2014.  In April 2014, the Veteran filed a notice of disagreement (NOD).  In June 2014, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, specifically to obtain outstanding treatment records.

In July 2014, the Veteran identified outstanding private treatment records-specifically, records dated from January 2012 from Dr. M.W.P. which relate to prostate cancer treatment-via a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  To date, the AOJ has not attempted to obtain those identified treatment records.
The Board notes that when considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992)).  Therefore, the identified records are potentially relevant to the reduction. 

Given the above, and VA's duty to obtain identified records (see 38 C.F.R. § 3.159 (2016), the Board finds that deciding the restoration claim, without attempting to obtain the identified potentially private treatment records related to prostate cancer, would be premature, at this juncture..

As such, on remand, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that in that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide an updated release for VA to obtain treatment records from Dr. M.W.P. at Kaiser Permanente.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate updated authorization to obtain, all outstanding , pertinent  records from Dr. M.W.P. at Kaiser Permanente, as well as from any other private (non-VA) medical provider.

2.  If the Veteran responds, obtain all identified evidence-to particularly include from Dr. M.W.P. at Kaiser Permanente dated since January 2012-following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

